Citation Nr: 1751121	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals, status post fracture of the neck.

2.  Entitlement to service connection for residuals, status post fracture of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1971 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for residuals of neck and spine fractures.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) regarding service connection for residuals of neck fracture was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.  

In August 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In December 2013, the Board remanded the claim for service connection for residuals of neck fracture for further development, as well as remanded a claim for service connection for residuals of spine fracture for issuance of an SOC and opportunity to perfect an appeal as to that matter.  As requested in the December 2013 remand, and as mandated by Manlincon v. West, 12 Vet. App. 199 (1998), an August 2015 SOC was issued regarding the Veteran's claim for service connection for residuals of spine fracture.  The Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veterans' Appeals) in September 2015.

In December 2015, the Board remanded the claims on appeal to the RO, via the Appeal Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a May 2016 supplemental SOC (SSOC)), and returned these matters to the Board.  

In February 2017, the Board again remanded the claims on appeal to the RO, via the AMC for further action.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a July 2017 SSOC), and returned these matters to the Board.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for residuals, status post fracture of the neck, is set forth below.  The claim for service connection for residuals, status post fracture of the thoracolumbar spine is addressed in the remand following the order; the matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While service treatment records document hospitalization following a 1971 motor vehicle accident, no neck disability was shown in service or for many years thereafter; there is no evidence or allegations of continuity of neck symptoms in and after service;  and the most persuasive medical opinion evidence of record weights against a medical relationship, or nexus, between any later diagnosed cervical spine disability  and service.



CONCLUSION OF LAW

The criteria for service connection for residuals, status post fracture of the neck, are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303,3.307,, 3.309, (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an April 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the April 2008 letter meets the VCAA's timing and content of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claim is the transcript of the August 2012 Board hearing, and  various written statements  from the Veteran.  
As for the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  During the hearing, the undersigned identified the claims on appeal, to include the claim herein decided.  In addition, information was elicited regarding the symptoms of and treatment for the disability and why it was believed that his current disability was a result of or incurred during service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was further developed, and additional evidence was subsequently added to the claims file. The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2017); Bryant v Shinseki, 23 Vet. App. 488 (2010). 

The Board is also satisfied that the AOJ has complied with its December 2017 remand directives as they pertain to the claim for residuals, status post fracture of the neck.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding In this regard, as directed by the Board, the AOJ obtained outstanding VA records, invited the Veteran to identify, or provide records from, any additional sources of treatment (none in addition to records provided during the hearing were identified or provided), and, in April 2017, an addendum opinion was obtained.  Moreover, after receipt of the addendum opinion, and additional VA records, the AOJ readjudicated the claim, as directed (as reflected in the July 2017 supplemental SOC (SSOC)).  
Under these circumstances, the Board finds that that no further action in this regard is required.  The Board finds also finds that VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that d there is no prejudice to the Veteran in the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish direct service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999).

Certain chronic diseases (such as arthritis) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

However, the use of continuity of symptoms under 38 C.F.R. § 3.303 (b) to establish a medical nexus (in lieu of a medical opinion) is limited to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3. 303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.") 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records (STRs) reflect an abnormal clinical evaluation for the spine at entrance, as recorded on the report of medical examination in March 1971.  The examiner noted "torticollis, acute, temporary, mild" in regard to the Veteran's spine.  Upon separation in August 1973, STRs reflect a normal clinical evaluation for the spine as recorded in the report of medical examination.  The Veteran was hospitalized in October 1971 to December 1971 following a motorcycle accident where he received treatment for fractures of the right and left bodies of the mandible, as well as of the right subcondyle.  On examination, per the clinical record, the Veteran had some muscle stiffness in his neck.  His musculoskeletal examination was negative for fractures, arthritis, deformities, swelling, and limitation of motion.  The examiner noted that his back was symmetrical with no tenderness.  A head, eyes, ears, nose, and throat (HEENT) examination was normocephalic.  In the August 1973 separation report of medical history, the Veteran self-reported broken bones, specifically described by the examiner as broken jaw; and denied having swollen or painful joints or back pain. 

Post-service private treatment medical records from Dr. S. include a May 2006 entry note of the Veteran's report of a motorcycle accident during service in 1971, resulting in multiple fractures.  The Veteran also reported a 1996 accident which occurred when the Veteran was operating a loader that malfunction, causing him to be thrown into the windshield injuring his neck.  X-ray testing of the cervical spine revealed degenerative disc process at C5 to C7, with no evidence of fracture.  The Veteran underwent an MRI in March 2007 which revealed retrolisthesis, moderate disc narrowing at C5-C6, and C6-7.  In a September 2008 treatment note, Dr. S. noted that the Veteran was involved in a motor vehicle accident while serving in the army, he hit a tree, broke his jaw, and had head injuries and spinal injuries that were overshadowed by his facial injuries.  His assessment was that the Veteran had injuries sustained in a 1971 motor vehicle accident that progressed and evolved over time.  

In June 2008, the Veteran submitted a statement in which he reported that he was in a motorcycle accident in the summer of 1971.  He further reported that he worked as a truck driving cross-country for 12 years and he began to experience back spasms, incidences of his back locking-up, and extreme pain in his neck and lower back.  He stated that in 1989 he began work as a union laborer and by the year of 1999, he was experiencing bad back spasms.

In December 2009, the Veteran underwent X-ray of the cervical spine, which revealed disc space degenerative height loss, sclerosis and irregularity of the vertebral plates, and osteophytosis at the C5-C6, C6-C7 disc spaces.  

In an April 2010 statement, the Veteran reported that ,at the moment of impact (during his motor vehicle accident), he flew off of the motorcycle and crashed his head first into a tree.  He stated that as his head snapped back with the force of the impact, the tree branch caught his jaw and crushed it, his neck and lower spine compressed with such force that individual vertebrae were smashed one into the other causing fracture lines, and he had wedged vertebrae and disc compression.

On examination in February 2011, the Veteran was diagnosed with degenerative joint disease (DJD) of the cervical spine at multiple levels with right-sided C6-C6 radiculopathy.  The Veteran had pain with motion with some tenderness noted on the sides of the cervical spine.  The Veteran reported that he worked as a heavy equipment operator for fifteen years and was previously a truck driver for 12 years.  The examiner reported that there was no evidence that the Veteran had any neck fracture or any evidence of any old neck fracture.  The examiner found that the Veteran had age related degenerative changes in the cervical spine.  He noted that the Veteran was never treated for any neck pain or any neck condition during his active duty status.  He noted that the separation physical examination made no mention of any neck issues.  He further noted that the Veteran never had any evaluation or treatment for any neck problems during the years following separation from service.  Thus, he found that it would be mere speculation to make any connection of his current neck condition to that of the motorcycle accident of 1971.  He found that he could not resolve this issue without resorting to mere speculation.

During his August 2012 hearing, the Veteran testified that he was hospitalized in 1971 with multiple injuries, including a fractured jaw, as a result of his motor vehicle accident.  He reported that he was hospitalized for a little over four months.  He stated that he did not seek treatment for his back/neck injuries until the late 1990s when the symptoms really started to show up.  When asked if anything happened in service during the two years following his accident, the Veteran reported that he did not think too much about it.  He further reported that he did not have any large problems in the first few years and his problems began around six or seven years following discharge.  He reported that he was told by a medical professional (Dr. S.) that his current diagnosis of DJD was related to an incident in service.  He further reported that Dr. S. stated that it was obvious that his DJD was an older injury.  The Veteran stated that he never had any severe accident outside of the motor vehicle accident.

In August 2013, the Veteran underwent magnetic resonance imaging (MRI) testing which revealed an impression of multilevel degenerative changes of the cervical spine greatest at C4-C5, C5-C6, and C6-C7 where there was severe spinal canal stenosis likely partially secondary to congenitally shortened pedicles with severe bilateral neural foraminal narrowing at C4-C5 and C5-C6.  

On examination in May 2015, the examiner noted the Veteran's diagnosis of DJD of the cervical spine.  The examiner found that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that the Veteran did not have any major injuries, and there was no fracture of the cervical spine noted at the time or subsequently [after the motor vehicle accident].  He stated that service records did not show any evaluation or treatment for neck problems.  He further reported that the separation physical examination in August 1973 made no mention of any neck issues; however, there was a mention of a broken jaw.  The examiner noted that the Veteran's current medical records, which reflect chronic neck pain, are mostly records from 2006 onward.  He noted that the Veteran has also been seen by VA medical facilities for medical care since the early part of 2009.  He noted the Veteran's contentions that his doctor told him that he had some X-ray findings indicating an old fracture; however, the examiner did not see evidence of that.  The examiner concluded that the many X-rays and MRIs of the cervical spine reflect DJD which the examiner found was age related.  

In his September 2015 VA Form 9, the Veteran reported that the reason there was no record of a spine injury was because they were shocked at his jaw and it was critical to put his jaw back together.  Additionally, he reported that he was on pain medication and didn't feel his back. 

On examination in March 2016, the examiner noted the Veteran's diagnosis of DJD of the cervical spine.  The Veteran reported that he did not have any neck pain after his accident, but then started to have neck pain in and around 1980, which has been gradually getting worse since then.  The Veteran underwent radiology testing which revealed moderate to moderately advanced multilevel spondylosis and mild cervical straightening of the cervical spine.  The examiner opined that based on the physical examination, the Veteran's history, and the claims file, there was insufficient evidence to suggest that the Veteran's current neck condition first manifested in service; manifested to a compensable degree within one year of service discharge (i.e., August 1974); or otherwise medically-related to service, to include the 1971 motorcycle accident.  The examiner noted that there were a couple of service records suggesting a previous neck condition; however, the claims file did not establish chronicity for an ongoing neck condition since.  The Veteran's next available medical treatment record for a neck condition was in 2007, 34 years after military service.  The examiner also noted that the Veteran's exit examination was not available for review.  He concluded that it is at least as likely as not that the Veteran's current neck condition is related to age. 

In April 2017, the March 2016 examiner provided an addendum opinion finding that, after  extensive review of the claims file, there was not enough information to suggest the Veteran's current diagnosis of degenerative arthritis of the spine disability first manifested in service.  The examiner concluded that it was less likely than not (50 percent or less probability) that the Veteran's diagnosed degenerative arthritis of the spine disability first manifested in service.  The examiner also explained that the private treatment X-ray and MRI reports and impressions were not pertinent to the Veteran's cervical spine condition [they were regarding the thoracolumbar spine] and not the cervical spine and did not suggest a disability that manifested to a compensable degree within one year of service discharge.  The examiner found that the Veteran was competent to report his symptoms and history, and that his lay assertions were considered in formulating the examiner's opinion. 

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for a neck disability is not warranted. 

The Board notes that post-service radiology testing results in May 2006, April 2009, September 2010, and April 2017 indicate degenerative changes of the cervical spine and spondylosis.  Thus, competent evidence establishes that the Veteran has a current cervical spine disability (although x-rays have not revealed any .  However, radiology testing does not show any fracture in the neck, as claimed.  

The Board also finds that the Veteran has competently asserted an in-service event.  As noted above, during his period of service, in October 1971, the Veteran was involved in a motor vehicle accident and was subsequently hospitalized for a fractured jaw.  Hospital records from Letterman Army Hospital were made available for review, and the medical records document the Veteran's accident as well as his treatment following the accident.

Notwithstanding the above, the claim must, nonetheless, be denied, because the evidence does not persuasively establish that there exists a medical nexus, or relationship, between any current cervical spine disability and service, to include  reported in-service injury.  

Although the Veteran has competently asserted an in-service event, his motorcycle accident, the evidence of record reflects that the Veteran's accident resulted in injuries to his jaw, and not his neck; and no chronic neck condition was competently and credibly indicated for many years after service.  An October 1971 clinical record report noted some stiffness in the Veteran's neck muscle; however, the examiner went on to report that the Veteran did not have any musculoskeletal fractures, arthritis, deformities, swelling, or limitation of motion.  Additionally, the August 1973 separation report of medical examination reflects a normal clinical evaluation for the spine.  Notably, the Veteran self-reported broken bones, specifically described by the examiner as broken jaw; and denied having swollen or painful joints or back pain.  There are no further complaints, treatment, or diagnosis of an injury to his neck in service.  

In this case, the Veteran testified during his August 2012 Board hearing that he did not seek treatment for his back/neck injuries until the late 1990s when his symptoms really started to show up.  He further testified that he did not have any problems until six or seven years after discharge from service.  Furthermore, a neck/cervical spine disability was not medically shown until the May 2006 radiology testing.  Thus, record is devoid not only of any evidence of a neck condition, but of any documented complaints of a neck condition, for many years after service.  -factors that tend to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Also, the  provisions governing  service connection for cervical spine degenerative changes on a presumptive basis (see 38 C.F.R. § 3.307, 3.309) or on the basis of continuity of symptoms of an identified chronic disease during and since service (see 38 C.F.R. § 3.303(b)) are not for application with respect to this claim,

Furthermore, as for the medical opinion of evidence of record, while the Veteran has submitted a private medical statement in support of his claim of a medical nexus between a current neck/cervical spine disability, as explained below, the Board finds that the most persuasive medical opinion evidence on this point is adverse to the claim.

The Board notes that the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See  Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri, 4 Vet. App. 467.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

As indicated above, in September 2008, Dr. S. noted that the Veteran was involved in a motor vehicle accident while in service which resulted in a broken jaw and head and spinal injuries that were overshadowed by the Veteran's facial injuries.  Dr. S. assessed that the injuries sustained in 1971 have progressed and evolved over time.  However, Dr. S. did not provide a rationale for his assessment, and did not indicate that he reviewed the Veteran's service treatment records or any other available medical treatment records..  

Contrary to the assessment submitted by Dr. S., the opinions provided by VA examiners are not supportive of a finding of service connection for any cervical spine disability.  In particular, the March 2016 VA medical opinion and the April 2017 addendum opinion provided clear and specific explanations and rationales as to why a neck condition did not manifest in service; did not manifest to a compensable degree within one year of service discharge (i.e., August 1974); or was not otherwise medically-related to service, to include the 1971 motorcycle accident.  The VA examiner based his rationale after an extensive review of the claims file, to include the Veteran's statements, but still rendered opinions weighing against the claim.  The Board accepts these opinion as probative of the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet App. 120, 124 (2007).   

Dr. S.'s assessment is of little, if any, probative value because he did not specifically provide an opinion that was accompanied by any specific explanation or rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, the March 2016 and April 2017 addendum VA opinions are adequate and entitled to substantial probative weight.  Id.  The Board finds that these VA opinions are more probative than the assessment from Dr. S. 

Finally, while the Veteran has expressed his belief that his claimed neck condition is related to service, namely his motor vehicle accident, such assertions do not provide persuasive support for the claim.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether there exists a medical relationship between a current cervical spine disability (involving internal processes and not subject to lay observation) and his in-service event.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

For all the foregoing reasons, the Board finds that service connection for a neck condition must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for residuals, status post fracture of the neck is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2017 remand, the Board directed the AOJ to obtain a VA examination and opinion as to the likelihood that any diagnosed disability of the neck/cervical or thoracolumbar spine is medically related to service, to particularly include the 1971 motorcycle accident therein.  The Board specified that the examiner should consider and discuss pertinent evidence, to include private treatment record such as a March 2001 X-ray report noting an old compression fracture and a May 2006 treatment impression of focal degenerative changes at the thoracolumbar junction possibly related to old trauma.  Such records also include a September 2008 private treatment note indicating that the Veteran's May 2006 X-ray of the lumbar spine revealed degenerative changes related to old trauma.  

On VA examination conducted in April 2017, pursuant to the remand, the examiner diagnosed degenerative arthritis of the spine.  The examiner provided an opinion and rationale as to the Veteran's cervical spine, but failed to formulate an opinion, considering and discussing all the references to the Veteran's history-specifically, references to "old trauma"-reflected in the private treatment records, as to the thoracolumbar spine, as directed.  Under these circumstances, the Board is unable to find that the AOJ substantially complied with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, further remand of this matter to obtain the previously requested medical opinion-preferably from the April 2017 VA examiner, or if necessary, another appropriate physician based on claims file review (if possible) is required.  See Stegall, supra.  

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3)(clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. § § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim  appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the record that were not obtained, explain the efforts taken to obtain them, and describe further action to taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired,  arrange to obtain from the April 2017 VA examiner an addendum opinion addressing the etiology of all current thoracolumbar spine disability(ies).  

If the individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed thoracolumbar spine disability-currently present or present at any time pertinent to the current claim, even if now asymptomatic or resolved-the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: a) first manifested in service; (b) manifested to a compensable degree within one year of service discharge (i.e., August 1974); OR (c) is otherwise medically-related to in-service injury or disease, particularly to include the 1971 motorcycle accident therein. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to particularly include the following:

a. the March 2001 private treatment X-ray report noting an old compression fracture;

b. the April 2001 private treatment MRI report of the thoracic spine noting multilevel spondylosis changes

c. the May 2006 private treatment X-ray report of the lumbosacral spine noting that the site of degenerative change and relative sparing of the remaining spine raises the question of sequelae due to prior trauma;

d. the May 2006 private treatment impression of focal degenerative changes at the thoracolumbar junction possibility related to old trauma;

e. the May 2006 private treatment assessment indicating a remote history of multiple trauma including a major trauma in which the Veteran sustained fractures in 1970; and

f. the September 2008 private treatment note indicating that the Veteran's May 2006 X-ray of the lumbar spine revealed degenerative changes related to old trauma.  

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to the onset, nature, and continuity of symptoms. 

Notably, the absence of documented evidence of thoracolumbar problems during the Veteran's service or at discharge should not, alone, serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided. 

 4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


